October 17, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   HUMBLE SURGICAL HOSPITAL, LLC, and K & S CONSULTING, LLC
              D/B/A K+S CONSULTING, Appellants

NO. 14-16-01026-CV                      v.

                         SHANNON DAVIS, Appellee
                     ________________________________

      This cause, an interlocutory appeal from the order in favor of appellee,
Shannon Davis, signed December 6, 2016, was heard on the transcript of the record.
We have inspected the record and find error. We therefore order the decision of the
court below REVERSED and RENDER judgment dismissing with prejudice
Davis’s claims against appellants, Humble Surgical Hospital, LLC, and K & S
Consulting, LLC d/b/a K+S Consulting, and REMAND the cause for a
determination of reasonable attorney’s fees and costs.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Shannon Davis.

      We further order this decision certified below for observance.